Name: Commission Regulation (EEC) No 3809/90 of 19 December 1990 laying down general rules for stocks of maize in Portugal on 1 January 1991
 Type: Regulation
 Subject Matter: cooperation policy;  agricultural policy;  plant product;  Europe;  distributive trades;  prices
 Date Published: nan

 29. 12 . 90 Official Journal of the European Communities No L 366/9 COMMISSION REGULATION 3809/90 of 19 December 1990 laying down general rules for stocks of maize in Portugal on 1 January 1991 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) 3653/90 of on transitional measures on the common organization of the markets in cereals and rice in Portugal (1), and in particular Article 10 thereof, Whereas, from 1 January 1991 , the market price for maize in Portugal will be aligned to the market price of this cereal in the Community ; whereas the latter price may be considerably lower than that applicable in Portugal under the national organization of the market during the first stage of accession ; whereas, in order to ensure a harmonious transition from the national scheme to the Community scheme, provision should be made for compensation of the fall in price of the quantities of maize originating from the national harvest still in stock on 1 January 1991 ; Whereas the level of this compensation must reflect the difference between the market price in the most representative Portuguese regions for marketing maize and the Portuguese guide price ; Whereas the proper functioning of the scheme makes it necessary for Portugal to carry out administrative checks, ensuring that aid is granted in accordance with the prescribed conditions ; whereas aid applications must include a minimum amount of information for the purposes of the checks to be carried out by Portugal ; Whereas, in the interests of efficiency, provision should be made for random on-the-spot checks of the accuracy of applications submitted ; whereas these checks must be made on a sufficiently representative number of aid applications ; Whereas provision should be made for the recovery of aid in cases of undue payment as well as appropriate penalties for false declarations ; Whereas the Management Committee for Cereals has not issued an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 Aid may be granted to traders and industrial processors located in Portugal for stocks of maize harvested in Portugal and belonging to them on 1 January 1991 . Article 2 The minimum required quantity on 1 January 1991 enabling stocks to qualify for the aid referred to in Article 1 shall be 20 tonnes . Article 3 1 . To qualify for the aid referred to in Article 1 , applicants must have lodged an application with INGA by registered mail or by any other form of written tele ­ communication by 7 January 1991 at the latest . 2 . Applications must include the following infor ­ mation at least :  name and address of applicant,  quantity,  place of storage,  a declaration certifying that the maize was harvested in Portugal,  a undertaking by the applicant to submit to any checks made to verify the accuracy of the application . Article 4 1 . The Portuguese authorities shall institute an admin ­ istrative control scheme ensuring that the conditions for the grant of aid are satisfied . They shall make on-the-spot checks on the accuracy of all applications presented . 2 . A report must be made out on each on-the-spot check. Article 5 For the purposes of entitlement to the aid the operative event as referred to in Article 6 of Council Regulation (EEC) No 1676/85 (2) shall be deemed to have occurred on 1 January 1991 . O OJ No L 362, 27. 12 . 1990, p. 28 . O OJ No L 164, 24 . 6 . 1985 , p. 1 . 29. 12. 90No L 366/ 10 Official Journal of the European Communities Article 6 1 . If control reveals a discrepancy in aid applications of up to 10 % or 10 tonnes at a maximum between the quantity applied for and that measured, the aid shall be calculated on the basis of the quantity measured less the excess found. 2 . If the said excess is greater than the limits laid down in paragraph 1 , the application shall be rejected. 3 . In the event of undue payment of aid, the amount concerned shall be recovered plus interest of 15 % calculated on the basis of the time elapsing between payment of the aid and its reimbursement by the beneficiary. Amounts recovered shall be paid to the disbursing agency and shall be deducted from the expen ­ diture financed by the Guarantee Section of the EAGGF. Article 7 The aid indicated in Article 1 shall, if it is required, be fixed using the procedure set out in Article 26 of Council Regulation (EEC) No 2727/75 (1). It shall amount to the difference between the guide price applicable for maize in Portugal on 31 December 1990 and the market price recorded in Portugal in the most representative regions for the marketing of maize. It may not however exceed the difference between the abovementioned guide price and the intervention purchase price. Article 8 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 December 1990 For the Commission Ray MAC SHARRY Member the Commission (') OJ No L 281 , 1 . 11 . 1975 , s . 1 .